Citation Nr: 0317903	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  02-03 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	National Association of County 
Service Officers


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active duty from September 1942 to August 
1944 and from November 1952 to November 1954.  He also served 
on reserve duty for 12 years as a naval aviator until 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for tinnitus 
will be addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The veteran served on active duty as a naval aviator and 
was exposed to acoustic trauma from aircrafts.

2.  The veteran currently has bilateral hearing loss 
disability by VA standards.

3.  The medical evidence of record establishes that it is at 
least as likely as not that the veteran's bilateral hearing 
loss disability is causally related to noise exposure in 
service.


CONCLUSION OF LAW

Chronic bilateral hearing loss disability was incurred in 
active service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case, the veteran was notified of the 
VCAA provisions in correspondence from the RO dated in 
February 2002.  

The Board is satisfied that all relevant facts regarding the 
issue decided below have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to notify and assist.  See 38 U.S.C.A. § 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2002).  In 
any event, based on the favorable decision discussed below, 
any failure in VA's duty to notify and assist the veteran 
regarding this claim is moot.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Factual Background

The service medical records show that when the veteran's 
hearing was examined in on enlistment in September 1942 and 
at separation in July 1944, he had no hearing deficit on 
watch, coin click and whispered voice testing.  When the 
veteran was recalled to active duty, a November 1952 
examination report shows bilateral hearing of 15/15, as does 
an October 1954 report.  A review of the veteran's reserve 
and training examinations reflects that objective hearing 
loss was shown at least as early as May 1964.

In January 2001, the veteran filed a service connection claim 
for hearing loss, reporting that this started in 
approximately 1967.  At that time he also he submitted 
private medical evidence in support of the claim including 
audiograms dated from 1972 to 1992, which were indicative of 
progressively worsening bilateral hearing loss.  A record 
dated in December 1981 documents a history of a noise 
exposure from aircrafts during military service.  

In a June 2001 statement, the veteran indicated that during 
his first period of service, he completed flight training and 
was assigned to a patrol squadron, flying multi-engined 
patrol bombers.  He stated that he was recalled to duty 
during the Korean War and during this second period of 
service he was again an aviator in a patrol squadron.  He 
indicated that from 1952 to 1966, he served with a naval air 
reserve squadron.  In June 1966, he was unable to pass an 
annual flight physical examination due to a hearing 
deficiency and it was determined that he was not qualified 
for duty involving flying.  

A VA audiology examination was conducted in September 2001.  
The veteran complained of bilateral progressive hearing loss, 
beginning in 1966 and of bilateral tinnitus.  Impressions of 
moderate to profound mid-to-high frequency sensorinueral 
hearing loss and complaints of tinnitus were made.  

The RO denied the claim in November 2001, reasoning that 
there was no evidence of hearing loss during the veteran's 
periods of service or within his first post-service year and 
that findings of hearing loss made from 1966 and later were 
too remote from military service to be considered service 
connected.  

A second audiological examination was conducted in January 
2002.  The veteran attributed his hearing loss to noise 
exposure in service, including aircraft noise and over 1400 
hours of flying time.  Non-military noise exposure was 
denied.  The results of the September 2001 VA audiological 
test was reviewed.  An assessment of bilateral precipitous 
sensorineural hearing loss in the higher frequencies was 
shown and that these thresholds exceeded age-related norms.  
The examiner opined that the degree and configuration of the 
loss was consistent with the effects of noise exposure and 
that therefore, it was at least as likely as not that the 
hearing loss was due to military noise exposure.  

In March 2003, the veteran submitted additional evidence, 
including a medical health history form, dated in July 1974, 
apparently for use by his employer, on which he indicated 
that he experienced hearing difficulty.  


Pertinent Law and Regulations

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2002).  In addition, 
certain chronic diseases, including sensorineural hearing 
loss (organic disease of the nervous system), may be presumed 
to have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from qualifying service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If chronicity is not 
applicable, service connection may still be established on 
the basis of 38 C.F.R. §3.303(b) if a condition is noted 
during service or during an applicable presumptive period, 
and if competent evidence, either medical or lay, depending 
on the circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of inservice 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the purposes of applying the law administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels or greater (as in 
this case); or when the auditory thresholds for at least 
three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 
Hertz are 26 decibels or greater (as in this case); or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent (as in this case).  38 C.F.R. § 3.385.

The U.S. Court of Appeals for Veterans Claims (Court) has 
issued several opinions that are helpful in evaluating the 
veteran's claim.  In Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), the Court found that the absence of a documented 
hearing loss while in service is not fatal to a claim for 
service connection.  Further, in Hensley v. Brown, 5 Vet. 
App. 155, 159-160 (1993), the Court noted that, when a 
veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Finally, in a case similar 
to that on appeal here, Peters v. Brown, 6 Vet. App. 540, 543 
(1994), the Court said that a veteran may establish service 
connection for a disability not manifested during service, or 
within the statutory presumptive period, with evidence that 
demonstrates that the disability actually resulted from a 
disease or injury incurred in service.

Analysis

In this case, the veteran's service medical records are 
negative for any report of hearing loss.  The tests conducted 
during service only consisted of whispered voice testing with 
a result of 15/15 (a normal finding).  No audiological 
testing was performed.  The first objective evidence of 
hearing loss appears during the mid 1960s.  

Nevertheless, there is a competent medical opinion of record 
that links the current hearing loss to exposure to acoustic 
trauma in service.

The veteran's service personnel records document his service 
as an aviator with a patrol squadron during his periods of 
active duty and he has reported that he was exposed to 
acoustic trauma from aircraft as a result of this service.  
The Board finds the veteran to be competent to report that he 
was exposed to loud noises from aircraft.  The Board also 
finds the veteran's allegation of his exposure to acoustic 
trauma in service to be reliable.  As a result, the veteran 
has evidence of exposure to acoustic trauma in service and 
evidence of current hearing loss.

As noted previously, the lack of any evidence of hearing loss 
disability in service or at separation is not fatal to the 
veteran's claim.  Ledford, 3 Vet. App. at 89.  The key issues 
are whether the veteran currently satisfies the criteria of 
38 C.F.R. § 3.385 and whether there is a basis for linking 
the current hearing loss disability to the veteran's period 
of active service.  Hensley, 5 Vet. App. at 159.

The evidence of record indicates that the veteran currently 
has a hearing loss disability that satisfies the definition 
for hearing impairment in 38 C.F.R. § 3.385.  Moreover, the 
opinion from the examiner who conducted the January 2002 VA 
examination indicates that it was as likely as not that the 
currently existing hearing loss was the result of military 
noise exposure.  There is no medical opinion of record 
indicating that the veteran's hearing loss is not related to 
noise exposure in service.  In addition, the veteran has 
indicated that he did not experience any post- service 
acoustic trauma.

The law provides that, when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue to the determination of the matter, the benefit of the 
doubt in resolving that matter must be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).  
In the instant case, the Board has noted that the veteran's 
service medical records are silent for hearing loss, and that 
hearing loss is not shown for many years after service.  
However, there is a medical opinion of record indicating that 
it was as likely as not that the current disability was due 
to service.  In view of the totality of the evidence, 
including the veteran's credible account of noise exposure 
during active service, and his documented hearing loss, and 
the absence of evidence of other significant noise exposure 
post service which could have resulted in his current hearing 
loss disability, the Board finds that it is at least as 
likely as not that bilateral hearing loss was incurred in 
active service.  Resolving all reasonable doubt in the 
veteran's favor, the Board concludes that service connection 
is warranted for bilateral hearing loss.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

With respect to the tinnitus claim, the Board notes that on 
VA examination in September 2001, the veteran complained of 
tinnitus.  However, no diagnosis of the disorder was made nor 
was any opinion as to the etiology of the disorder 
promulgated.  Tinnitus was not discussed in the January 2002 
VA examination report at all.  In March 2003, the veteran 
submitted additional evidence for the record including a 
medical health history form, dated in October 1957, for use 
by his employer, indicating that during the previous 5 years, 
he had seen a physician for symptoms of ringing in the ears.  
In light of this evidence, an opinion as to the presence and 
etiology of tinnitus is required under the VCAA in order to 
accurately adjudicate the claim.

Accordingly, the claim is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) and 38 C.F.R. § 3.159 
(2002) are fully complied with and satisfied.

2.  The RO should ask the veteran to identify 
all VA and non-VA health care providers that 
have treated him for tinnitus since his 
separation from service, including the 
physician he saw for ringing in his ears 
prior to 1957.  Obtain records from each 
health care provider the veteran identifies.
3.  After the foregoing development has been 
accomplished to the extent possible, and the 
available medical records have been 
associated with the claims folder, the RO 
should contact the VA examiner who conducted 
either the September 2001 or January 2002 
audiology examination (if possible) and 
request that he provide an opinion as to: (a) 
whether a diagnosis of tinnitus is warranted 
and if so, (b) whether it is at least as 
likely as not that it had its onset during 
active service or is related to any in-
service disease or injury, including noise 
exposure from aircraft during the veteran's 
service as a naval aviator.  

The examiner must provide a complete 
rationale for the requested opinions.  If 
this examiner is unavailable or the requested 
opinion cannot be provided, the veteran 
should be rescheduled for another VA 
audiology examination.  The examiner who 
conducts this examination must provide the 
opinions requested above.  The claims folder 
must be sent to the examiner for review in 
conjunction with the examination and the 
examiner should annotate his report to 
reflect such review.

4.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for tinnitus.  If the benefit 
sought on appeal remains denied, the veteran 
and his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


